Citation Nr: 0924698	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-04 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether reduction of the rating assigned for service-
connected chronic peptic ulcer from 40 percent to 20 percent, 
effective September 1, 2007, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and MR


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The Veteran had active service from February 1967 to January 
1969.  He was born in 1947.  This appeal is from actions 
taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board granted service connection for peptic ulcer disease 
in a decision in February 2004; that action was effectuated 
by a VARO rating action in July 2004, at which time a 40 
percent rating was assigned from January 21, 2003.

The Veteran filed for an increased rating on November 14, 
2006.  In a rating action in January 2007, the VARO proposed 
reduction from 40 to 20 percent, which was effectuated from 
September 1, 2007.  It is from that reduction that this 
appeal is taken, as set forth on the first page of the 
present decision.

The Veteran and his daughter provided testimony at a hearing 
held before a Hearing Officer at the RO in May 2007.  The 
Veteran also provided testimony from the VARO before the 
undersigned Veterans Law Judge in Washington, D.C. via 
videoconferencing in May 2009.  Transcripts (Tr.) are in the 
file.

Please note this appeal should be handled on the basis of 
having been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

Since the date of the initial grant of service connection in 
2004, the Veteran's ulcer disease has not shown any sustained 
improvement, and has been more often than not manifested by 
generally moderately severe duodenal ulcer symptoms, which is 
less than severe but with impairment of health manifested by 
anemia and weight fluctuation; or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year.  

CONCLUSION OF LAW

The rating for peptic ulcer disease was improperly reduced 
from 40 to 20 percent, and the criteria for restoration of a 
40 percent evaluation for the disorder have been met from 
September 1, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic 
Code (DC) 7304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  Given the grant herein, 
additional discussion of those procedures is unnecessary

II.  Pertinent Law and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  In 
essence, and as will be further cited in detail below, 
Congress has provided by law that a Veteran's disability will 
not be reduced unless an improvement in the disability is 
shown to have occurred.  

Ratings under Diagnostic Codes (DCs) 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, are not to be 
combined with each other.  Instead, a single evaluation will 
be assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

Under Diagnostic Code 7319 pertaining to irritable colon 
syndrome (spastic colitis, mucous colitis, etc.), a non- 
compensable rating is assigned for mild; disturbances of 
bowel function with occasional episodes of abdominal 
distress.  DC 7319 provides that a 10 percent evaluation is 
assignable for moderate irritable colon syndrome (spastic 
colitis, mucous colitis, etc.) with frequent episodes of 
bowel disturbance and abdominal distress.  A 30 percent 
evaluation is the maximum assignable under DC 7319 for severe 
irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation and more or less constant abdominal 
distress. 38 C.F.R. § 4.114, DC 7319 (2009).

A Veteran's digestive disability, if comparable to 
gastroesophageal reflux disorder (GERD), may be rated by 
analogy as 10 percent disabling under 38 C.F.R. § 4.114, DC 
7305.  Under that code, a 10 percent evaluation is granted 
for a mild ulcer with recurring symptoms once or twice a 
year.  A 20 percent evaluation is granted for moderate 
duodenal ulcer, with recurring episodes of severe symptoms 
two to three times a year averaging 10 days in duration; or 
with continuous moderate manifestations.  A 40 percent 
evaluation is granted for moderately severe duodenal ulcer, 
which is less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent evaluation 
is assigned for severe duodenal ulcer with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  See 38 C.F.R. § 4.114, DC 
7305 (2009).

While numerous other disorders affecting the alimentary 
canal, inclusive of esophageal stricture, adhesions of the 
peritoneum, marginal ulcer, hypertrophic gastritis, post- 
gastrectomy syndromes, stomach stenosis, residuals of stomach 
injury, irritable colon syndrome, amebiasis, dysentery, 
ulcerative colitis, intestinal distomiasis, diverticulitis, 
resection of the small or large intestine, chronic liver 
disease, pancreatitis, and vagotomy, may result in symptoms 
similar to those presented in cases of GERD, the symptom set 
of these conditions may most closely match the symptom set of 
GERD with a hiatal hernia.  Certainly, in general, anatomical 
localization and functions affected closely associate GERD 
with similar signs of a hiatal hernia.  See variously 38 
C.F.R. § 4.114, DCs 7203-7354 (2009).

Diverticulitis (38 C.F.R. § 4.114, Diagnostic Code 7327) is 
to be rated as irritable colon syndrome (Diagnostic Code 
7319), peritoneal adhesions (DC 7301), or colitis, ulcerative 
(DC 7323), depending on the predominant disability picture.

The Rating Schedule indicates that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14. 38 C.F.R. § 4.113 (2009).

The Veteran's service-connected digestive problems can also 
be evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7346, 
as comparable to hiatal hernia.  With symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health, 60 percent is warranted.  With 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health, 30 percent is warranted.  With two or more of the 
symptoms for the 30 percent evaluation of less severity, 10 
percent is warranted. 

His service-connected digestive problems might be also 
evaluated as 10 percent disabling under the provisions of 38 
C.F.R. § 4.114, Diagnostic Code 7399-7304. The disability is 
rated under a combined diagnostic code which refers to an 
unlisted condition (DC 7399) and gastric ulcer (DC 7304).  38 
C.F.R. § 4.27.

Under DCs 7304, 7305, gastric or duodenal ulcer may be rated 
at a 60 percent disability rating for severe symptoms where 
the pain is only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent disability 
rating is assigned for moderately severe symptoms with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  A 20 percent 
disability rating is assigned for moderate symptoms 
manifested by recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration, or with 
continuous moderate manifestations. 

The Rating Schedule provides a 60 percent disability rating 
for chronic gastritis identified by a gastroscope with severe 
hemorrhages or large ulcerated or eroded areas; a 30 percent 
disability rating for chronic gastritis with multiple small 
eroded or ulcerated areas and symptoms; and a 10 percent 
disability rating for chronic gastritis with small nodular 
lesions, and symptoms.  Atrophic gastritis which is a 
complication of another disease is to be rated according to 
the underlying condition.  38 C.F.R. § 4.114, Diagnostic Code 
7307.

When a disability not specifically provided for in the Rating 
Schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  38 C.F.R. § 4.20.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.

The Rating Schedule provides guidance in the evaluation of 
gastrointestinal disorders.  In particular, 38 C.F.R. § 4.112 
highlights the importance of weight loss in the evaluation of 
the impairment resulting from gastrointestinal disorders.  
Although DC 7307 (gastritis) does not provide measurements 
related to nutritional status, such as anemia and weight 
loss, many of the other diagnostic codes pertaining to 
disorders of the digestive system do contain these measuring 
criteria.  The provisions of 38 C.F.R. § 4.113 contain the 
explanation that diseases of the digestive system often 
produce a common disability picture characterized by 
abdominal distress or pain, anemia, and disturbances in 
nutrition.

Where a reduction in the evaluation of a service-connected 
disability or employability status is considered warranted, 
and the reduction would result in the reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her last address of 
record of the action contemplated and furnished detailed 
reasons therefore.  The beneficiary must be given 60 days for 
the presentation of new evidence to show that compensation 
should be continued at the present level.  38 C.F.R. § 
3.105(e).

When an RO makes a rating reduction without following the 
applicable regulations, the reduction is void ab initio.  
Greyzck v. West, 12 Vet. App. 288, 292 (1999).

In this case the RO followed applicable procedural 
regulations.  The Board finds that the RO has satisfied the 
requirement of allowing at least a 60-day period to expire 
before assigning the effective date of reduction.  The 
remaining question before the Board accordingly is whether 
the reduction was properly based on the evidence of record.

A rating that has been in effect for five years or more may 
not be reduced on the basis of only one examination, in cases 
where the disability is the result of a disease subject to 
periodic or episodic improvement.  38 C.F.R. § 3.344(a).  The 
five-year period is calculated from the effective date of the 
rating to the effective date of the reduction.  In order for 
a rating reduction to be sustained, it must be shown by a 
preponderance of the evidence that the reduction was 
warranted.  Brown v. Brown, 5 Vet. App. 413, 419 (1995).

Additionally, in cases where a rating has been in effect for 
five or more years, though material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency must make reasonably certain that the improvement will 
be maintained under the conditions of ordinary life and work.  
38 C.F.R. § 3.344(a); Brown, supra; Kitchens v. Brown, 7 Vet. 
App. 320, 324 (1995).  However, in this case, the rating for 
peptic ulcer disease was in effect less than five years, so 
the provisions of section 3.344(a) do not apply to that 
rating.

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the disability had demonstrated actual improvement.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  
Specific requirements must be met in order for VA to reduce 
certain ratings assigned for service-connected disabilities.  
See 38 C.F.R. § 3.344; Dofflemyer, supra.  It should be 
emphasized, however, that such after-the-fact evidence may 
not be used to justify an improper reduction

However, with respect to other disabilities that are likely 
to improve (i.e., those in effect for less than five years), 
re-examinations disclosing improvement in disabilities will 
warrant a rating reduction.  38 C.F.R. § 3.344(c).  
Specifically, it is necessary to ascertain, based upon a 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in disability 
and whether examination reports reflecting change are based 
upon thorough examinations. In addition, it must be 
determined that an improvement in a disability has actually 
occurred and that such improvement actually reflects an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  See Brown, supra, at 
420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 
C.F.R. 3.344(c).

Significantly, in a rating reduction case, VA has the burden 
of establishing that the disability has improved.  This is in 
stark contrast to a case involving a claim for an increased 
(i.e., higher) rating, in which it is the Veteran's 
responsibility to show the disability has worsened.  A rating 
reduction case focuses on the propriety of the reduction and 
is not the same as an increased rating issue.  See Peyton v. 
Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the 
propriety of a reduction, the Board must focus on the 
evidence available to the RO at the time the reduction was 
effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition 
had demonstrated actual improvement. Cf. Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 281-282 (1992).

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Similarly, it is well established that while someone 
who is a layperson is not considered capable of opining on 
matters requiring medical knowledge, they are permitted to 
provide observations.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supra.  However, as noted above, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

However, following the point at which it is determined that 
all relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board has reviewed all the evidence in the claims file.  
Although we have an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement 
that all of the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

III.  Factual Background and Analysis

Service treatment records are in the file for comparative 
purposes, including complaints of abdominal pain, nausea, 
problems with spicy foods, pain interfering with meals, etc.; 
and X-rays findings of an active duodenal ulcer.

On an examination undertaken for VA in March 2004, the 
Veteran was experiencing symptoms including of pain making it 
difficult to eat.  His weight had gone from 210 to 185 pounds 
in a 6 month period.  He had nausea and vomiting, sometimes 
repeatedly during the day and frequent stomach pain in the 
abdomen area.  He had had tarry stools on 15 occasions, the 
most recent of which was in March 2004, but this had not 
caused anemia.  He was taking Ometrazole before meals.  On 
examination, his weight was 174 pounds   His blood count was 
within relatively normal limits.  Diagnostic studies and 
their evaluations reported in March, April and June 2004, 
confirmed the current presence of moderate prebyesophagus and 
prominence of the gastric and duodenal and mucosal folds 
which were felt to possibly represent duodenitis or gastritis 
without a discrete current ulcer niche identified.  The 
esophagogastroduodenoscopy showed only a hiatal hernia.

Based on the above cited findings, a 40 percent rating for 
his service-connected chronic peptic ulcer was assigned from 
January 21, 2003.  The Veteran filed a claim for an increased 
rating in November 2006.

VA outpatient records were obtained showing that he had been 
seen on occasion for various reasons including pneumonia on 
an emergency basis, during which time he had no complaints of 
nausea, weight loss or gain or sweats.  In May 2006, as 
follow-up to the pneumonia, he was noted to have the GERD 
diagnosis but was doing well on Omeprazole.  

In December 2006, he was seen with complaints of increased 
abdominal pain.  His tramadol was no longer working when it 
took it three times a day so he had increased it to four 
times a day.  The pain was located in the stomach area, and 
he was having a hard time eating anything.  He felt like 
solid foods were getting stuck in his throat.  He had 
occasional diarrhea but no nausea or vomiting.  He had had 
"minimal" weight loss.  Further specialized 
gastrointestinal testing was to be scheduled; he was told 
that the tramadol was for pain but not in his stomach, so 
that needed to be investigated further.  

He was re-examined later in December 2006, when the history 
of the peptic ulcer diagnosis was recorded.  His abdomen was 
soft, but tender in the left lower quadrant and diffusely 
tender in the right upper quadrant and mid epigastric region.  
Specialized testing showed a small hiatal hernia but no mass 
or constricting lesion.  He had ongoing heartburn but rare 
regurgitation.  He occasionally had dysphagia with food but 
if he would drink liquid with it he would be all right.  The 
food seemed to stick in his throat right below his Adam's 
apple.  He was again noted to be incapacitated by his chronic 
obstructive pulmonary disease (COPD) for which he used a 
wheelchair due to shortness of breath, and he left home 
rarely.  He said he did not regurgitate from his stomach 
much, but his stomach pain was better when he slept on his 
stomach.  Blood and other evaluative tests were not 
undertaken and he was not weighed.

Based on the December 2006 examination, the reduction in his 
ulcer rating was proposed from 40 to 20 percent in a rating 
action in January 2007.

The Veteran provided a statement on a VA Form 21-4138 in 
February 2007 to the effect that his condition was worse that 
it had ever been, certainly not better; that he had not been 
examined in late 2006 but only asked questions by the 
physician specifically with regard to whether he could leave 
the house or drive.  The Veteran indicated that he now had to 
change his undergarments at least twice a day due to not 
being able to make it to the bathroom in time.  

In the testimony by the Veteran and his daughter at the 
hearing held at the VARO in May 2007, the Veteran reported 
that he had not been weighed or otherwise examined in late 
2006.  Tr. at 3-4.  He said that he constantly had nausea, 
vomiting and stomach pain.  Tr. at 4.  He said that he would 
vomit at let once a week.  Tr. at 5.  He got some relief from 
Maalox.  Tr. at 5, 6.  He had blood in his stools regularly 
about 90% of the time.  Tr. at 6.  He said that he had 
weighed 210 in service and now he had told the examiner he 
weighed 170 although he did not have a scale to confirm it.  
Tr. at 7.  The Hearing Officer noted that the clinical 
records showed that he had weighed 174 in 2004, 172 pounds in 
January 2006; 171 in May 2006.  Tr. at 7.  The Veteran's 
daughter confirmed that she cooked food him and prepared the 
meals according to his requirements, and that he had blood in 
his feces much of the time, that he seemed to have a lot of 
diarrhea, and that he seemed to be up all the time at night 
in the bathroom.  Tr. at 7-8.  Both testified that he had 
such stomach pain that he would sweat.  Tr. at 8, 9-10.

Private clinical records are in the file reflecting that he 
was had abdominal pain with constipation following a bout of 
nausea, vomiting, and diarrhea, and had been admitted in 
February 2007 for abdominal aneurysm repair.  

VA clinical reports are in the file following his surgical 
repair.  Virtually all blood tests showed low red blood 
cells.

Although the post-surgical recovery was noted, by November 
2007, he was again being seen by VA for recurrent abdominal 
pain and pain in the right lower quadrant, with a feeling of 
having a fever in that location, nausea, reduced appetite, 
vomiting.  He appeared thin and dyspneic.  Hematology 
evaluation showed RBC at 4.57 which was low (normal being 
4.7-6.1 M/uL).


In his testimony before the undersigned Veterans Law Judge, 
the Veteran again referred to ongoing symptoms and stated, as 
he had on his Substantive Appeal, that he had virtually all 
of the symptoms associated with significant peptic ulcer 
disease, in fact rather more symptoms than ever before, not 
less.

The Board notes than any collateral issues of his request for 
an increased rating in excess of 40 percent, as submitted in 
2006 (and from which the reduction emanated), or such 
questions as to any associated relationship between other 
symptoms such as shortness of breath due to pain, the 
abdominal aneurysm, hiatal hernia, etc. are not part of the 
current appeal but may be raised in the future by the Veteran 
should he feel this is appropriate.

In assessing the Veteran's allegations with regard to the 
propriety of the reduction, the Board concurs that the 
December 2006 examination on which the reduction was 
predicated was not entirely comprehensive, and in any event, 
did not appear to reflect the actual severity of his ulcer 
disease.  The Veteran's representative has suggested that a 
second examination should have been but was not done.  In 
that regard, it is perhaps more noteworthy that the clinical 
data following the VA examination in late 2006 in fact 
appears to have supported increased rather than decreased 
pathology, including the new finding of anemia.  And, while 
weight loss has been a question all along, and sustained 
weight loss was denied in the pertinent SSOC, nonetheless, 
the actual recorded weights have been sporadic during 
outpatient visits; and theVeteran and his daughter, and the 
most recent VA examiner, have identified his weight 
fluctuating problems as primarily negative in nature; and 
indeed, he is now characterized as "thin".  

In the aggregate, whether he has lost more weight or not 
(albeit he was described as thin after his aneurysm surgery), 
it is clear that he has had ongoing and relatively unchanged 
overall symptoms (plus the adding of anemia), as well as 
nausea, vomiting, and ongoing stomach pain in documented 
fairly regular episodes.  The testimony provided in that 
regard is credible and entirely consistent with the ongoing 
clinical records.  

As noted above, in a rating reduction case, VA has the burden 
of establishing improvement, as opposed to the situation in a 
claim for increase.  See Peyton v. Derwinski, supra.  With 
all due resoect for the decision of the RO, the Board 
believes that standard had not been herein met.  We find that 
there was no basis for finding that the Veteran's symptoms 
had improved on any sustainable level, and thus, the 
reduction from 40 to 20 percent was neither supportable or 
appropriate under pertinent cited guidelines.  


ORDER

Restoration of the Veteran's 40 percent disability rating for 
service-connected chronic peptic ulcer is granted, effective 
from the date of reduction, September 1, 2007, and subject to 
the pertinent regulatory criteria relating to the payment of 
monetary awards.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


